                                      Drive 36.9 miles, 44 min




Imagery ©2021 TerraMetrics, Map data ©2021   5 mi
3/4/2021                                              Skilak Lake Road, Cooper Landing, AK to 36258 Suthard Blvd, Soldotna, AK 99669 - Google Maps


             via AK-1 S                                       44 min
             Fastest route                                 36.9 miles



     Explore 36258 Suthard Blvd




     Restaurants     Hotels    Gas stations Parking Lots      More




https://www.google.com/maps/dir/Skilak+Lake+Road,+Cooper+Landing,+AK/36258+Suthard+Blvd,+Soldotna,+AK+99669/@60.510505,-150.8763478,78177m/data=!3m2!1e3!4b1!4m14!4m13!1m5!1m…   2/2
